               Case 21-55048-sms                          Doc 1         Filed 07/06/21 Entered 07/06/21 09:54:06                                  Desc
                                                                       Petition Page 1 of 8

 Fill in this information to identify the case:
                                                                                              Filed in U.S. Bankruptcy Court
    United States Bankruptcy Court for the:                                                         Atlanta. Georgia
                                                                                                 M.Regina Thomas. Clerk
                                                                                                           4v. 141 PM
                              District of
                                            (State)                                                  JUL -6        2021
    Case number (If known):                                        Chapter 41_
                                                                                             rti y: A                                    0    Check if this is an
                                                                                                            L . IA


          21 -55
                                                                                                                                              amended filing
                                                                                                         DeP ty Clerk
-
Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                   04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (If known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



 1. Debtor's name                                     c;e 1                        co           X tytø4f                              1.1,04,445,                 6,

 2. All other names debtor used
    in the last 8 years
       Include any assumed names,
       trade names, and doing business
       as names




 3. Debtor's federal Employer
    Identification Number (EIN)
                                                              -            1 V i     (Lf1

 4. Debtor's address                              Principal place of business                                   Mailing address, if different from principal place
                                                                                                                of business

                                                    r. Y( f
                                                  Number
                                                                  MA V IL/
                                                                  Street
                                                                                Aee         s(,)                 7 14 I
                                                                                                                Number
                                                                                                                           C-6‘ t.
                                                                                                                             Street
                                                                                                                                         fn      sf &GO
                                                                                                                P.O. Box


                                                  City
                                                                                   (A
                                                                                    State
                                                                                             so
                                                                                              ZIP Code          City
                                                                                                                                         &4   State
                                                                                                                                                          ?o'fc)
                                                                                                                                                          ZIP Code

                                                                                                                Location of principal assets, if different from
                                                                                                                principal place of business

                                                  County
                                                                                                                Number      Street




                                                                                                                City                          State        ZIP Code



 6. Debtor's website (URL)                            GOLot.3                   2-2-• C




Official Form 201                                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 1
            Case 21-55048-sms                     Doc 1        Filed 07/06/21 Entered 07/06/21 09:54:06                                  Desc
                                                              Petition Page 2 of 8


Debtor                             Y\    ir4,_          [-0.)0.4       1-1--C-                  Case number (if known)
             Name




                                         ZiCorporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
 6. Type of debtor
                                                 Partnership (excluding LLP)
                                          0 Other. Specify:

                                         A. Check one:
 7. Describe debtor's business
                                          0 Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          ZSingle Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          D Railroad (as defined in 11 U.S.C. § 101(44))
                                          D Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          0 Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          0 Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                         Er-Num-of the above


                                          B.Check all that apply:

                                          0 Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          0 Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                                 § 80a-3)
                                                 Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             htto://www.uscourts.qov/four-digit-national-association-naics-codes .



 8. Under which chapter of the            Check one:
    Bankruptcy Code is the
    debtor filing?                        CI Chapter 7
                                                 Chapter 9
                                          l2Chapter 11. Check all that apply:
     A debtor who is a "small business
     debtor" must check the first sub-                       R'The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
     box. A debtor as defined in                                aggregate noncontingent liquidated debts (excluding debts owed to insiders or
     § 1182(1) who elects to proceed                            affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
     under subchapter V of chapter 11                           recent balance sheet, statement of operations, cash-flow statement, and federal
     (whether or not the debtor is a                            income tax return or if any of these documents do not exist, follow the procedure in
     "small business debtor") must                              11 U.S.C. § 1116(1)(B).
     check the second sub-box.                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                                 noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                                 less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                                 Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                                 statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                                 § 1116(1)(B).

                                                              O A plan is being filed with this petition.

                                                              O Acceptances of the plan were solicited prepetition from one or more classes of
                                                                creditors, in accordance with 11 U.S.C. § 1126(b).

                                                              O The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                                for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                              O The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                12b-2.
                                          D Chapter 12




  Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                              page 2
            Case 21-55048-sms                Doc 1               Filed 07/06/21 Entered 07/06/21 09:54:06                                         Desc
                                                                Petition Page 3 of 8


Debtor      'V:‘cAitel          4-4C\ YAK nt/i4ftsvl                                            Case number (if known)


 9. Were prior bankruptcy cases         12rNo
    filed by or against the debtor
    within the last 8 years?            0 Yes.       District                           When                             Case number
                                                                                                 MM! DD / YYYY
     If more than 2 cases, attach a
     separate list.                                  District                           When                             Case number
                                                                                                 MM! DD /YYYY

 10.Are any bankruptcy cases            ErNo
    pending or being filed by a
    business partner or an              0 Yes.       Debtor                                                              Relationship
    affiliate of the debtor?                         District                                                            When
     List all cases. If more than 1,                                                                                                     MM / DD     /YYYY
     attach a separate list.                         Case number, if known


     Why is the case filed in this      Check all that apply:
     district?
                                        'Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                          immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                          district.

                                        0 A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 12. Does the debtor own or have Z\lo
     possession of any real        01 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
     property or personal property
     that needs immediate                  Why does the property need immediate attention? (Check all that apply.)
     attention?
                                                 O It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                        What is the hazard?

                                                 •      It needs to be physically secured or protected from the weather.

                                                 Zit includes perishable goods or assets that could quickly deteriorate or lose value without
                                                    attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                    assets or other options).

                                                 O Other



                                                 Where is the property?         11110
                                                                               Number
                                                                                          LiA \c1.4-f IA
                                                                                                Strea
                                                                                                                    5 • IAA el—s                      SIso


                                                                                        •A•1-                                           -4A             .63   1I
                                                                               City                                                      State ZIP Code


                                                 Is the property insured?

                                                 •      No
                                                 ZrYes. Insurance agency

                                                                Contact name

                                                                Phone




11111        Statistical and administrative information




  Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 3
            Case 21-55048-sms                 Doc 1        Filed 07/06/21 Entered 07/06/21 09:54:06                                     Desc
                                                          Petition Page 4 of 8

Debtor
             Name
                          :et   Xcr                       t,-LatAir                         Case number yrknown)




 13.Debtor's estimation of               Check one:
    available funds                      dFunds will be available for distribution to unsecured creditors.
                                         0 After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.


                                         Er-1-49                          O 1,000-5,000                               O 25,001-50,000
 14.Estimated number of                  O 50-99                          D 5,001-10,000                              CI 50,001-100,000
    creditors
                                         • 100-199                        O 10,001-25,000                             O More than 100,000
                                         O 200-999


                                         • $0-$50,000                     •   $1,000,001-$10 million                  •   $500,000,001-$1 billion
 16. Estimated assets
                                         1:50,001-$100,000                •   $10,000,001-$50 million                 •   $1,000,000,001-510 billion
                                            $100,001-$500,000             •   $50,000,001-$100 million                •   $10,000,000,001-$50 billion
                                         • $500,001-$1 million            •   $100,000,001-$500 million               D   More than $50 billion


                                         .1.$0175-07000                   •   $1,000,001-$10 million                  •   $500,000,001-$1 billion
 16. Estimated liabilities
                                         • $50,001-$100,000               D $10,000,001-$50 million                   • $1,000,000,001-$10 billion
                                         126100,001-$500,000                  $50,000,001-$100 million                • $10,000,000,001-$50 billion
                                         • $500,001-$1 million                $100,000,001-$500 million               O More than $50 billion




Mr          Request for Relief, Declaration, and Signatures


 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
                $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 17. Declaration and signature of            The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
     authorized representative of
                                             petition.
     debtor
                                             I have been authorized to file this petition on behalf of the debtor.

                                             I have examined the information in this petition and have a reasonable belief that the information is true and
                                             correct.


                                         I declare under penalty of perjury that the foregoing is true and correct.

                                             Executed on TI     0     Z.01

                                                                                                              oreq..11:-          vukto
                                             Signat            ed reprerntative of debtor              Printed name

                                             Title




  Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 4
           Case 21-55048-sms    Doc 1         Filed 07/06/21 Entered 07/06/21 09:54:06                                                Desc
                                             Petition Page 5 of 8

Debtor                                                                                  Case number (if known)



 18. Signature of attorney
                                                                                                   Date
                               Signatur of a torn       for debtor                                               MM     tDD    YYYY




                               'ited name
                                                        (i)C                              a-AX
                               Firm name
                                                    kv          6"-C..-i-tict-r     Li• J- tc4 r             Lc
                               Num er
                                      74r
                                            StrC
                                                             Lft -16              .0_       SC,3
                                                    ,                                                                            of o
                               City                                                                     State              ZIP Code
                                                                                                                      ••
                                7 70r. 3S-c(ICC-C.                                                                                      (vci mc•   tr--1
                               Contact phone                                                            Email address




                               Bar number                                                               State




 Official Form 201             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                           page 5
                 Case 21-55048-sms                Doc 1         Filed 07/06/21 Entered 07/06/21 09:54:06                   Desc
                                                               Petition Page 6 of 8




                                                  LIST OF CREDITORS
                                                                       Guidelines:
    The debtor must provide and maintain a complete List of            • Creditor name and mailing address ONLY
    Creditors reflecting names and addresses only of all               • Enter one creditor per box
                                                                       • Creditor's name must be on the first line
    creditors. This list is used to mail notices to creditors. Lack
                                                                       • City, state and zip code must be on the last line
    of proper notice may result in no discharge of a debt
                                                                       • No more than five lines of information per creditor
    owed.                                                              • Do NOT include: account numbers, phone numbers or
                                                                       amounts owed




      a                                           ci:( c e f   /...q   2-°1 C- LM            tA.,..-1440 keucL
                                                                       O                                   CA. q 077j•
                                                               ,

         .                                                                                                     .           .




                                                                                               .
                                                                                                                   .




.                     .                                                        .
                            .              ,




                                                        .          .


                                                                                                                                   _

             .                                                                                                                 .
   Case 21-55048-sms        Doc 1    Filed 07/06/21 Entered 07/06/21 09:54:06    Desc
                                    Petition Page 7 of 8


U. S. BANKRUPTCY COURT / NORTHERN DISTRICT OF GEORGIA / ATLANTA DIVISION

RECEIPT #01265093 (AM) OF 07/06/2021


ITEM   CODE     CASE           QUANTITY                      AMOUNT   BY

   1     11IN   21-55048              1                     $ 0.00    Currency
                Judge - unknown at time of receipt
                Debtor - FIELDING AND XIX FLAMINGO HOLDINGS LLC


TOTAL:                                                       $ 0.00


FROM: Fielding and Xix Flamingo Holdings LLC
      741 Brookliur St SW
      Atlanta, GA 30310




                                    Page 1 of 1
                  Case 21-55048-sms                  Doc 1        Filed 07/06/21 Entered 07/06/21 09:54:06                                 Desc
                                                                 Petition Page 8 of 8
   Case Number: 21-55048                             Name:          Fielding and Xix Flamingo Holdings, LLC                      Chapter: 11

Please submit the following original documents to the Court for filing so that the case will proceed timely. If you would like to have a filed-
stamped copy of the documents, please submit an extra copy along with a self-addressed stamped envelope.

El Individual - Series 100 Forms                                                              •    Non-Individual - Series 200 Forms
 MISSING DOCUMENTS DUE WITHIN 7 DAYS                                                           Petition Deficiencies:
 O Complete List of Creditors (names and addresses of all creditors)                           0 Last 4 digits of SSN
 O Pro Se Affidavit (due within 7 days, signature must be notarized,                           O Address 0 County
 or witnessed by a Court Intake Clerk, accompanied by a picture I.D.)                          O Type of Debtor
 O Signed Statement of SSN (due within 7 days)                                                 O Chapter
                                                                                               0 Nature of Debts
  MISSING DOCUMENTS DUE WITHIN 14 DAYS                                                         O Statistical Estimates
   El Statement of Financial Affairs                                                           O Venue
   El Schedules: A/B D E/ F G H                                                                O Attorney Bar Number
   II Summary of Assets and Liabilities
  i4 Declaration About Debtor(s) Schedules
                                                                                                                 Case filed via:
  O Attorney Disclosure of Compensation                                                   El Intake Counter by:
  O Petition Preparer's Notice, Declaration and Signature (Form 119)                           0 Attorney
  O Disclosure of Compensation of Petition Preparer (Form 2800)                                O Debtor - verified ID
   O Chapter 13 Current Monthly Income
                                                                                               El Other - copy of ID: President: Errick
   O Chapter 7 Current Monthly Income                                                     Duckworth
   O Chapter 11 Current Monthly Income
   O Certificate of Credit Counseling (Individuals only)                                  0 Mailed by:
   O Pay Advices (Individuals only) (2 Months)                                                 O Attorney
   O Chapter 13 Plan, complete with signatures (local form)                                    O Debtor
   El Corporate Resolution (Business Ch. 7 & 11)                                               O Other:
                                                                                          0 Email [Pursuant to General Order 40-2020, this
   Ch.11 Business                                                                         petition was received for filing via email]
   El 20 Largest Unsecured Creditors
   IZI List of Equity Security Holders                                                                History of Case Association
   El Small Business - Balance Sheet                                                      Prior cases within 2 years: pone
   El Small Business - Statement of Operations
   IZ Small Business - Cash Flow Statement
   El Small Business - Federal Tax Returns                                                Signature:
                                                                                          Acknowledgme t of recet                eficiency Notice
   MISSING DOCUMENTS DUE WITHIN 30 DAYS
   O Statement of Intent — Ch. 7 (Individuals only)

         Official and Local Bankruptcy Forms are available on the Court's website at: www.ganb.uscourts.gov. If filing bankruptcy without an
attorney, please read the information regarding Filing Bankruptcy without an Attorney at: www.uscourts.goviservices-forms/bankruptcy/filing-
without-attorney.

FILING FEE INFORMATION - if the required filing fees are not paid in full at the time of case filing, an Order will be forthcoming:
Online Payment for Filing Fee https://www.ganb.uscourts.govionline-pavments (not for chapter 13 plan payments)
        1=1 Paid $ 0       LI
         El   No Application to Pay in Installments, Order Regarding Unpaid Case Filing Fee of $1,738.
                   You may mail documents and filing fee payments (no personal checks accepted - cashier's check or money orders only) to the address below.
                              All fee payments and documents filed with the Court must show the debtor's name and bankruptcy case number.
                                      **Failure to Comply may result in the dismissal of your case.**
                                                         UNITED STATES BANKRUPTCY COURT
                                                           75 Ted Turner Drive, SW, Room 1340
                                                                  Atlanta, Georgia 30303
                                                                      404-215-1000

 Intake Clerk: A.Mezon                          Date:   7/6/21                     Case Opener:                                        Date:
